Detailed Action
	The communications received 10/28/2021 have been filed and considered by the Examiner. Claims 1-14 and 16 are pending. Claims 9-14 and 16 are withdrawn. Claims 1 and 8 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
“one or more first outlet opening” should read “one or more first outlet openings”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itadani et al (US 2009/0098237) hereinafter ITA, please refer to modified figure 1 below hereinafter mFig. 1. 


There is a first side with a width (the side corresponding to W1) [Fig. 1 W1; 0029]. Where the first [mFig. 1 E] second [mFig. 1 F] and third outlets [mFig. 1 D] are arranged on the first side of the housing. The first outlet is connected to the first inlet [mFig. 1 G and E].
The second outlet opening and the third outlet opening are connected to one another by the second inlet opening via a multiway distributor (the pathway stemming from A-D and G) [mFig. 1 A-D and G] and the second outlet opening and the third outlet opening alternate with the first outlet opening at least over part of the width of the first side [mFig. 1 D-F]. 


    PNG
    media_image1.png
    693
    1152
    media_image1.png
    Greyscale




As for claim 5, ITA discloses claim 1 and ITA further discloses wherein the first side has 1 to 1000 second outlet openings [mFig. 1 F; 0025] and/or 1 to 1000 third outlet openings [mFig. 1 D; 0025].


    PNG
    media_image2.png
    693
    1152
    media_image2.png
    Greyscale


As for claim 6, ITA discloses claim 1 and wherein the second outlet opening [mFig. 1 F] and/or third outlet opening [mFig. 1 D] is slot-shaped (as a coat hanger shape it is substantially a slot) [0029]. 

As for claim 7, ITA discloses claim 1 and where the first outlet opening is slot shaped (as a coat hanger shape it is substantially a slot) [mFig. 1 E; 0029] and/or the first side comprises 1 to 50 first outlet openings [mFig. 1 E; 0029]. 

As for claim 8, ITA discloses claim 1 and wherein the first outlet opening runs in a zigzag pattern (as the delivery apertures corresponding to the openings can be arrayed in a zigzag pattern, additionally it is understood that the apertures and openings can be integral) [0012; . 

    PNG
    media_image3.png
    1152
    693
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Itadani et al (US 2009/0098237) hereinafter ITA in view of Wardle et al (US 2012/0313280) hereinafter WARD.

	As for claim 3, ITA discloses claim 1 but does not teach a mold between the first outlet and inlet: 
WARD teaches an apparatus used to produce a foam article through extrusion [Abstract]. In this apparatus, there are multiple dies before the outlets (each flow outlet half which shapes the foam along with the die) [Fig. 3 #32, #74, and 76; 0030; 0033]. The ordinary artisan would recognize from the teachings of WARD that the addition of additional dies allows for a more specified shape [0022] (which in this case is a cylindrical shape) which can aid in the reduction of waste when the extruded foam undergoes post processing (when foam is removed for use in the final product) [0075; 0079].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the additional dies as taught by WARD to the outlet of ITA in order to allow for more specified shapes which then creates less waste when post processed. By there being additional dies before reaching the final outlet of each outlet, this meets the limitation of there being “at least one mold in the connection between the first inlet opening and the first outlet opening”. 

A simple substitution of one known element (shape of the opening) for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].
The Examiner notes that should the Applicant disagree with the question of plurality as it pertains to the first outlet openings that one first outlet opening versus several would be a prima facie obvious duplication of parts [see e.g. MPEP 2144.04(VI)(B)]. 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Itadani et al (US 2009/0098237) hereinafter ITA in view of Brennan (US 2017/0285619) hereinafter BRE.

	As for claim 8, ITA discloses claim 1 and it is the Examiner’s position that ITA substantially discloses the relative positioning of the first, second, and third outlets. Should the Applicant disagree:
	BRO teaches the design and shaping of outlets used in extruding foams (distributor bar with exit pipes) [Abstract; Fig. 4 p1-p12; 0143]. In order to reach a desired flow rate of foamable material [0216-219], the relative heights of the outlets (exit pipes) is among the features adjusted [0109; 0202-219]. This generates a design curve in which the outer outlets are shorter than the inner outlets in at least one instance [Fig. 21]. 
nd to the right) and that the first outlet is shorter than the third outlet (the outlet 3rd to the right), this would meet the limitation of “the second outlet opening is disposed above the upper edge” (an edge of the outlet slightly above a bottom edge of the outlet) “of the first outlet opening and the third outlet opening is disposed below the lower edge” (an edge at the bottom of the outlet) “of the first outlet opening”. 
Additionally the relative heights of the outlets are a routine optimization of relative heights of the outlets in order to achieve a desired flow rate [see e.g. MPEP 2144.05(II)]. Therefore it would have been obvious to have arrived to the limitation of a lower edge of the first outlet being higher than the third outlet and of an upper edge of the first outlet being lower than the second outlet.
Response to Arguments

Applicant’s amendments and corresponding arguments have removed the 35 U.S.C. 112(b) rejection of claim 8 however there exists a new issue for claim 4. 

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.

Applicant argues that Itadani fails to anticipate claim 1 for the following reason(s):
The inlets and outlets cited by the Examiner are merely distributors/paths, especially as they are not open to the outer area of the manifold. p.7.
The Examiner respectfully disagrees. 
First the Examiner notes the definitions of inlet and outlet [see supplied Merriam-Webster references]. Inlet in its relevant definition is “a way of entering” with a relevant synonym being “arm”. Outlet describes “a place or opening through which something is let out”. Neither of these definitions restrict the claims in the manner suggested by the Applicant. 
To further clarify, the ordinary artisan readily recognizes each of the distributor paths to have an opening in which the path itself receives the substrate and similarly an opening in which the path lets out the substrate. Without such openings the substrate could never enter and exit. As currently claimed, there is no limitation restricting what the outlets must let out to nor what the inlets must intake from. For this reason, the ordinary artisan can readily interpret the claimed limitations in the manner congruent with Examiner’s interpretation. 

Applicant argues that Itadani, Wardle, and Brennan fail to render obvious claims 3-4 and 8, pp.8-9, for the following reason(s):
The tool has unexpectedly advantageous properties such as the production of uniform materials without cutting.
 
On a similar note as currently claimed, the tool does not require any compatibility with structural features that would be unique to fiber/foam composites which would provide this specified benefit. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims and therefore the Examiner cannot read benefits provided by unclaimed features from the specification into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner further notes that apparatus claims are defined by structure not by the article worked upon nor method of use [see e.g. MPEP 2114-2115].
 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712